
	
		II
		111th CONGRESS
		1st Session
		S. 3178
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2010
			Mr. Brown of Ohio (for
			 himself, Mr. Sanders,
			 Mrs. Gillibrand, and
			 Mr. Udall of New Mexico) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Workforce Investment Act of 1998 to provide
		  for the establishment of Youth Corps programs and provide for wider
		  dissemination of the Youth Corps model.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Youth Corps Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)Nationally, there are an estimated
			 3,500,000 to 5,000,000 youth, ages 16 through 24, out-of-school and
			 out-of-work, with an additional 500,000 young people dropping out of school
			 each year. At present, the unemployment rate for youth ages 16 through 24 is
			 approximately 25 percent. For such youth who are in low-income or minority
			 communities, or are youth with disabilities, this rate is even higher.
			(2)Youth Service and Conservation Corps,
			 descended from the Civilian Conservation Corps of the 1930s, have been
			 preparing disadvantaged and disconnected youth for careers in resource
			 conservation, environmental restoration, land management, building renovation
			 and weatherization, education, human services, health care, homeland security,
			 and disaster relief for nearly 3 decades. To date, more than 600,000 young
			 people have found a new start through a Youth Service and Conservation
			 Corps.
			(3)Today, over 140
			 Youth Service and Conservation Corps are working in 44 States and the District
			 of Columbia, and employing a research-driven strategy, called the Youth Corps
			 model, to reengage and provide educational and economic opportunity to nearly
			 30,000 young people each year.
			(4)Due to the many
			 benefits and positive outcomes, not only for program participants but also for
			 the communities in which they serve, the Youth Corps model is a proven strategy
			 for re-engaging disconnected youth, while improving communities and the
			 environment and building the workforce of tomorrow.
			3.Youth Corps
			 programs
			(a)In
			 GeneralSubtitle D of title I
			 of the Workforce Investment Act of 1998 is amended by inserting before section
			 174 (29 U.S.C. 2919) the following new section:
				
					173B.Youth Corps
				programs
						(a)PurposeThe
				purpose of this section is to utilize service, environmental stewardship, and
				the Youth Corps model to educate and train the next generation of workers to
				enable them to find meaningful employment in the economy of the 21st century,
				and instill in them a sense of civic engagement and environmental
				stewardship.
						(b)DefinitionsIn
				this section:
							(1)Eligible
				entityThe term eligible entity means a public or
				private nonprofit agency or organization (including a consortium of such
				agencies or organizations), including—
								(A)a community-based
				organization;
								(B)a faith-based
				organization;
								(C)a community
				action agency;
								(D)a community
				development corporation;
								(E)an entity
				carrying out activities under this title, such as a local board;
								(F)an Indian tribe
				or other agency primarily serving Indians;
								(G)a public or
				private institution of higher education;
								(H)a State or unit
				of general local government; or
								(I)a State or local
				youth service or conservation corps.
								(2)Eligible
				youthNotwithstanding section 101, the term eligible
				youth means an individual eligible to participate in a Youth Corps
				program in accordance with subsection (d).
							(3)Indian; indian
				tribeThe terms Indian and Indian tribe
				have the meanings given the terms in section 166(b).
							(4)ParticipantThe
				term participant has the meaning given the term in section 101,
				but includes a recipient of services under paragraph (5)(F).
							(5)Youth Corps
				modelThe term Youth Corps model means a model for a
				youth education and training program for which an eligible entity—
								(A)provides eligible
				youth with stipended or paid work experience, and basic and technical skills
				training leading, at a minimum, to an outcome consisting of—
									(i)enrollment in
				postsecondary education or training;
									(ii)attainment of an
				industry-recognized certification or credential;
									(iii)meaningful
				employment in the economy of the 21st century; or
									(iv)military
				service;
									(B)provides eligible
				youth with opportunities for educational advancement, including the attainment
				of a secondary school diploma or its recognized equivalent, or other
				State-recognized credential;
								(C)engages eligible
				youth to work, in teams or crews under the leadership of adult mentors and
				trainers, on service and conservation projects designed to improve the
				communities in which the youth live and the environment;
								(D)works with youth-
				and family-serving systems, such as child welfare and justice systems, to
				provide and coordinate supportive services for education and training program
				participants;
								(E)works with
				program partners in the local workforce investment system, institutions of
				higher education, or other community-based organizations to develop pathways to
				subsequent enrollment in education or training, attainment of an
				industry-recognized certification or credential, meaningful employment, or
				service as described in subparagraph (A); and
								(F)provides 12
				months of followup services and tracking for the program graduates.
								(c)Youth Corps
				grants
							(1)Amounts of
				grantsThe Secretary is authorized to make grants to eligible
				entities for the purpose of carrying out Youth Corps programs approved under
				this section.
							(2)Term of
				grantsThe Secretary is authorized to make the grants for terms
				of up to 3 years in length, and is authorized to renew the grants.
							(3)Eligible
				activitiesAn entity that receives a grant under this
				subsection—
								(A)shall use the
				funds made available through the grant to carry out a Youth Corps program that
				utilizes the Youth Corps model to provide to the participants, prior to
				graduation from the program—
									(i)education, which
				may include—
										(I)basic instruction
				and remedial education;
										(II)language
				instruction for individuals with limited English proficiency;
										(III)secondary
				education services and activities, including dropout prevention, tutoring, and
				other activities, that—
											(aa)are designed to
				lead to the attainment of a secondary school diploma or its recognized
				equivalent, or other State-recognized credential (including a credential for
				meeting recognized alternative standards for individuals with disabilities);
				and
											(bb)are delivered in
				conjunction with project-based service-learning to the maximum degree
				practicable; and
											(IV)preparation for
				and access to postsecondary education opportunities, including counseling and
				assistance with applying for student financial aid;
										(ii)work readiness
				training, which may include—
										(I)development of
				basic skills, such as—
											(aa)arriving on time
				to work;
											(bb)being prepared
				to work;
											(cc)following
				directions;
											(dd)working
				independently;
											(ee)working with
				others;
											(ff)working safely;
				and
											(gg)demonstrating a
				commitment to produce high-quality work;
											(II)development of
				job-specific occupational skills and on-the-job training;
										(III)stipended or
				paid work experience that provides participants with insights into the
				professional work environment;
										(IV)activities
				designed to lead to—
											(aa)the attainment
				of an industry-recognized certification or credential; or
											(bb)meaningful
				employment in the economy of the 21st century;
											(V)career counseling
				and job search assistance; and
										(VI)provision of a
				job developer to cultivate relationships with local employers to hire program
				graduates;
										(iii)supportive
				services, which may include—
										(I)needs-related
				payments;
										(II)health care,
				including mental health care such as drug and alcohol abuse counseling;
										(III)child care;
				and
										(IV)transportation;
										(iv)provision of
				wages, stipends, or benefits;
									(v)development and
				monitoring of individual education and career plans;
									(vi)service and
				conservation projects, designed to develop civic engagement and environmental
				stewardship;
									(vii)supervision and
				training on those proj­ects; and
									(viii)adult
				mentoring;
									(B)shall use the
				funds made available through the grant, in carrying out the Youth Corps
				program, to provide followup services and tracking for program graduates;
				and
								(C)may use the funds
				made available through the grant for—
									(i)ongoing training
				and technical assistance that is related to the development, implementation,
				and sustainability of the program; and
									(ii)payment of
				administrative expenses.
									(4)Application
								(A)In
				generalIn order to be qualified to receive a grant for a program
				under this subsection, an eligible entity shall submit an application at such
				time, in such manner, and containing such information as the Secretary may
				require.
								(B)Minimum
				requirementsThe Secretary shall require that the application
				contain, at a minimum—
									(i)a
				request for the grant, specifying the amount of the grant requested and the
				proposed uses for the grant funds;
									(ii)a description of
				the applicant and a statement of its qualifications, including a description of
				the applicant's—
										(I)past experience
				with youth education and training programs; and
										(II)relationships
				with local boards, one-stop operators and one-stop partners, local labor
				organizations, entities carrying out registered apprenticeship and
				pre-apprenticeship programs, employers, institutions of higher education, and
				other community-based organizations who are proposed as members of the program
				partnership;
										(iii)a description
				of the educational and work readiness training activities (including paid work
				opportunities), secondary education, preparation for and access to
				postsecondary education and training opportunities, and other services that
				will be provided to participants, and how those activities, opportunities, and
				services will prepare eligible youth for an outcome described in subsection
				(b)(5)(A), and instill in them a sense of civic engagement and environmental
				stewardship;
									(iv)a description of
				the proposed service and conservation projects to be undertaken under the
				grant, how the project activities will improve the affected community or
				environment, and the anticipated schedule for carrying out such
				activities;
									(v)a
				description of the manner in which eligible youth will be recruited and
				selected as participants, including a description of any coordination with
				local boards, one-stop operators and one-stop partners, community-based
				organizations, faith-based organizations, State educational agencies (as
				defined in section 9101 of the Elementary and Secondary Education Act of 1965
				(20 U.S.C. 7801)) or local educational agencies (including agencies of Indian
				tribes), public assistance agencies, local courts, probation and parole
				offices, the justice system, agencies serving homeless youth, foster care
				agencies, the Armed Forces, and other appropriate public and private
				agencies;
									(vi)a description of
				how the proposed program will be coordinated with other Federal, State, and
				local activities and activities conducted by Indian tribes, such as local
				workforce investment activities, career and technical education programs,
				programs of adult education and literary activities, activities conducted by
				public schools, activities conducted by community colleges, national and
				community service programs, and other non-school-based education or training
				provided with funds available under this title;
									(vii)a description
				of results to be achieved with respect to performance indicators described in
				subsection (e);
									(viii)a detailed
				budget and a description of the system of fiscal controls, and auditing and
				accountability procedures, that will be used to ensure fiscal soundness for the
				proposed program; and
									(ix)a description of
				the commitments of any additional resources (in addition to the grant funds) by
				the applicant or any program partners.
									(5)Selection
				criteriaFor an applicant to be eligible to receive a grant under
				this subsection, the applicant and the applicant's proposed program shall meet
				such selection criteria as the Secretary shall establish under this section,
				which shall include criteria relating to—
								(A)the
				qualifications or potential capabilities of an applicant;
								(B)an applicant's
				potential for developing and implementing a successful education and training
				program utilizing the Youth Corps model;
								(C)the need for an
				applicant's proposed program, as determined by the degree of economic distress
				of the community from which participants would be recruited (measured by
				indicators such as poverty, youth unemployment, and the number of individuals
				who have dropped out of secondary school);
								(D)the need for the
				applicant’s proposed service and conservation projects by the affected
				community or environmental area;
								(E)the ability of an
				applicant to provide the education, training, and other services described in
				paragraph (3) that are necessary to prepare participants for an outcome
				described in subsection (b)(5)(A);
								(F)the extent of an
				applicant's ability to coordinate and partner with local boards, one-stop
				operators and one-stop partners, local labor organizations, entities carrying
				out registered apprenticeship and pre-apprenticeship programs, employers,
				institutions of higher education, and other community-based organizations who
				are proposed as members of the program partnership to provide participants with
				an outcome described in subsection (b)(5)(A);
								(G)the extent of the
				applicant's coordination of activities with entities carrying out public
				education, criminal justice, housing and community development, national and
				community service, postsecondary education, or other systems that relate to the
				goals of the proposed program;
								(H)the extent of the
				commitment of additional resources (in addition to the grant funds) to the
				proposed program by the applicant or any program partners; and
								(I)such other
				factors as the Secretary determines to be appropriate for purposes of carrying
				out the proposed program in an effective and efficient manner.
								(d)Additional
				program requirements
							(1)Eligible
				individuals
								(A)In
				generalNotwithstanding section 101, for purposes of this section
				an individual shall be eligible to participate in a Youth Corps program only if
				such individual is—
									(i)(I)not less than age 16
				and not more than age 24, on the date of enrollment; and
										(II)(aa)a low-income
				individual, a youth in foster care (including youth aging out of foster care),
				a formerly incarcerated or court-involved youth, a child of an incarcerated
				parent, a youth who is an individual with a disability, or a migrant youth;
				or
											(bb)a school dropout; or
											(ii)eligible to
				participate under subparagraph (B).
									(B)Exception for
				individuals not meeting income or educational need
				requirementsNot more than 25 percent of the individuals selected
				to be participants in such program may be individuals who do not meet the
				requirements of subclause (II) or (III) of subparagraph (A)(i).
								(C)ParticipantsFor
				purposes of Federal law, participants in a Youth Corps program under this
				section shall be considered participants of the program rather than employees
				of the program.
								(2)Participation
				limitationAn eligible individual selected for participation in a
				Youth Corps program under this section shall be offered full-time participation
				in the program for a period of not less than 6 months and not more than 24
				months.
							(e)Performance
				indicatorsRecipients of grants for programs under subsection (c)
				shall report annually to the Secretary concerning the following performance
				indicators:
							(1)Program
				enrollment rates.
							(2)Program
				attendance rates.
							(3)Attainment of a
				diploma, equivalent, or credential described in subsection
				(c)(3)(A)(i)(III).
							(4)Rates of program
				completion, including early release for meaningful employment in the economy of
				the 21st century.
							(5)Rates of outcomes
				described in subsection (b)(5)(A) for program graduates.
							(6)Wages of program
				graduates.
							(7)Post-program
				employment retention rates.
							(8)Such other
				performance indicators as may be reasonably required by the Secretary.
							(f)Management and
				technical assistance
							(1)Secretary
				assistanceThe Secretary may enter into contracts or cooperative
				agreements with or make grants to 1 or more entities to provide assistance to
				the Secretary in the management, supervision, and coordination of the program
				carried out under this section.
							(2)Technical
				assistance
								(A)Contracts,
				cooperative agreements, and grantsThe Secretary shall enter into
				contracts or cooperative agreements with or make grants to 1 or more qualified
				national nonprofit organizations with a demonstrated record of experience with
				and achievement in developing and implementing the Youth Corps model, in order
				to provide training, information, and technical assistance to recipients of
				grants under subsection (c).
								(B)Reservation of
				fundsOf the amounts available under section 174(d) to carry out
				this section for a fiscal year, the Secretary shall reserve 5 percent to carry
				out subparagraph (A).
								(3)Evaluation
								(A)Contracts,
				cooperative agreements, and grantsThe Secretary shall enter into
				contracts or cooperative agreements with or make grants to 1 or more qualified
				national nonprofit organizations with a demonstrated record of experience with
				and achievement in developing and implementing the Youth Corps model, for the
				purpose of conducting data collection and evaluation.
								(B)Reservation of
				fundsOf the amounts available under section 174(d) to carry out
				this section for a fiscal year, the Secretary shall reserve 1 percent to carry
				out subparagraph (A).
								(4)Capacity
				building grantsFor each fiscal year, the Secretary may use not
				more than 3 percent of the amounts available under section 174(d) to award
				grants to 1 or more qualified national nonprofit organizations to pay for the
				Federal share of the cost of providing capacity building activities for
				recipients of grants under subsection
				(c).
							.
			(b)Table of
			 contentsThe table of contents in section 1(b) of the Workforce
			 Investment Act of 1998 is amended by inserting after the item relating to
			 section 173A the following:
				
					
						Sec. 173B. Youth Corps
				programs.
					
					.
			4.Authorization of
			 appropriationsSection 174 of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2919) is amended by adding at
			 the end the following:
			
				(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out section 173B such sums as may be
				necessary for each of fiscal years 2010 through
				2015.
				.
		
